COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-12-00317-CV
Style:                              Lisa Welcome
                                    v Texas Roadhouse, Inc.
Date motion filed*:                 August 21, 2013
Type of motion:                     Motion to Extend Time for Filing Brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              August 21, 2013
         Number of previous extensions granted:                                  Current Due date: August 21, 2013
         Date Requested:                                 Additional 45 days

Ordered that motion is:

                   Granted
                     If document is to be filed, document due: Monday, October 7, 2013
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       _____________________________________________
                         

Panel consists of        /s/ Justice Jim Sharp

Date: August 30, 2013




November 7, 2008 Revision